I believe that KS, section 4843 was intended to govern only those cases where the possible lapse of a specific legacy was not foreseen by the testator. Where it is provided by the testator that a bequest shall lapse upon the happening of a certain contingency and the will contains a residuary clause, it seems to me that an intent is manifest that the proceeds shall pass to the residuary legatees.
Accordingly, I dissent from so much of the opinion as holds that the proceeds of the bequest to the Reverend Ellis passed as intestate property to the heirs at law of the testatrix.